DETAILED ACTION
This communication is responsive to Application No. #17/157424 filed on January 25, 2021. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation, “based on a content of the request …” (Emphasis added).  It is unclear what this “content” is comprised of, in order for determine the UL duty cycle.  For purposes of examination, the Examiner interprets  that the request message itself triggers the UE to send the maximum duty cycle information that the UE determined.

Regarding claims 2-20, claims 2-20 each depend on independent claim 1, and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et.al. (US Provisional Patent Application Publication, 63/012342 for US Patent Application Publication, 2021/0297959, hereinafter, “Zhou”).
Regarding claim 1, Zhou teaches:
A method performed by a user equipment device (UE) for managing resource allocation, the method comprising, during a procedure to establish a connection between the UE and a base station (Zhou: a base station may transmit to a wireless device one or more RRC messages [RRC connection is implied] comprising first configuration parameters of a panel power state report procedure ... the wireless device may determine that a PUSCH resource is available for accommodating a panel power state report ...  Figs. 32, 33 and ¶ [0303, 0307]): 
receiving, by processing hardware of the UE from the base station, a request for capabilities of the UE (Zhou: ... in response to receiving from the base station RRC messages for capability enquiry (e.g., UECapabilityEnquiry IE).  Figs. 32, 33 and ¶ [0314]); 
determining, by the processing hardware and based on a content of the request, a maximum uplink (UL) duty cycle of the UE for the connection (Zhou: The wireless device may determine to apply the P-MPR value based on a summation of the first uplink duty cycle and the second uplink duty cycle being greater than a threshold (e.g., maxUplinkDutyCycle-PC2-FR1, maxUplinkDutyCycle-FR2, and the like) [i.e., a maximum uplink duty cycle is associated with the considered threshold].  Figs. 32, 33 and ¶ [0312]); and
providing, by the processing hardware to the base station, an indication of the maximum UL duty cycle for the connection (Zhou: the wireless device may transmit to the base station one or more UE capability RRC messages (e.g., UECapabilitylnformation IE) comprising the threshold ... The threshold may be indicated by maxUplinkDutyCycle [i.e., maximum UL duty cycle] in UECapabilitylnformation.  Figs. 32, 33 and ¶ [0314]).

Regarding claim 2, Zhou discloses on the features with respect to claim 1 as outlined above.
Zhou further teaches:  
including the indication in an Information Element (IE) of a message that reports capabilities of the UE (Zhou: the wireless device may transmit to the base station one or more UE capability RRC messages (e.g., UECapabilitylnformation IE) ...  Figs. 32, 33 and ¶ [0314]).

Regarding claim 3, Zhou discloses on the features with respect to claim 1 as outlined above.
Zhou further teaches:  
determining the maximum UL duty cycle further based on a set of frequency bands supported by the UE, each frequency band of the set of frequency bands associated with a respective maximum UL duty cycle (Zhou: The wireless device may determine to apply the P-MPR value based on a summation of the first uplink duty cycle and the second uplink duty cycle being greater than a threshold (e.g., maxUplinkDutyCycle-PC2-FR1, maxUplinkDutyCycle-FR2, and the like) [the Examiner interprets that there are different thresholds (i.e., maximum UL duty cycle) associated with different frequency ranges/bands (i.e., FR1, FR2)].  Figs. 32, 33 and ¶ [0312]).

Regarding claim 4, Zhou discloses on the features with respect to claim 3 as outlined above.
Zhou further teaches:  
retrieving, by the processing hardware from a memory of the UE (Zhou: the processing system 1518 may be associated with ... a memory 1524.  Fig. 15 and ¶ [0203]), an indication of at least one maximum UL duty cycle associated with the set of frequency bands (Zhou: The wireless device may determine to apply the P-MPR value based on a summation of the first uplink duty cycle and the second uplink duty cycle being greater than a threshold (e.g., maxUplinkDutyCycle-PC2-FR1, maxUplinkDutyCycle-FR2, and the like. ... The one, ... predefined [i.e., previously stored].  Figs. 32, 33 and ¶ [0312]).

Regarding claim 20, Zhou teaches:
A User Equipment (UE) configured to perform the method of claim 1 while operating at any power class of a set of multiple power classes supported by the UE (Zhou: wireless device may configure its maximum output power ... based on at least one of: ... a power value of a power class of the wireless device.  ¶ [0247]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Tsai et.al. (US Patent Application Publication, 20200351858, hereinafter, “Tsai”), further in view Su et.al. (US Patent Application Publication, 20190281504, hereinafter, “Su”).
Regarding claim 5, Zhou discloses on the features with respect to claim 3 as outlined above.
Zhou does not explicitly teach:
the content of the request indicates a set of requested frequency bands; and 
determining the maximum UL duty cycle based on the set of UE-supported frequency bands includes: 
identifying, by the processing hardware, a set of candidate frequency bands that are both supported by the UE and included in the set of requested frequency bands; 
retrieving, by the processing hardware, a set of indications of maximum UL duty cycles corresponding to the set of candidate frequency bands; and
selecting, based on the set of indications of maximum UL duty cycles, a lowest maximum UL duty cycle as the maximum UL duty cycle for the connection.  
However, in the same field of endeavor, Tsai teaches:
the content of the request indicates a set of requested frequency bands (Tsai: At 405, base station 105-a may transmit, to UE 115-a, a UE capability enquiry ... At 410, UE 115-a may determine a first set of UE physical layer capabilities for a first channel bandwidth ... Similarly, at 415, UE 115-a may determine a second set of UE physical layer capabilities for a second channel bandwidth ... [i.e., set of frequency bands].  Fig. 4 and ¶ [0109-0110]); and 
determining the maximum UL duty cycle based on the set of UE-supported frequency bands includes: 
identifying, by the processing hardware, a set of candidate frequency bands that are both supported by the UE and included in the set of requested frequency bands (Tsai: Base station 105-a may receive the transmitted first and second UE capability reports from UE 115-a. The UE capability reports may include a supportedBandListNR field which may include up to 1024 entries of per-band features referred to as BandNR ... (and per ¶ [0039]: (e.g., a “supportedBandListNR” field) which may include up to 1024 entries of per-band features, which may be referred to as or identified by frequency band numbers from 1 to 1024).  Fig. 4 and ¶ [0111]); 
retrieving, by the processing hardware, a set of indications of maximum UL duty cycles corresponding to the set of candidate frequency bands (Tsai: The UE capability reports may include a supportedBandListNR field which may include up to 1024 entries of per-band features referred to as BandNR ... The second component of the BandNR entry may be a collection of UE physical-layer capabilities which may include, but are not limited to ... maximum uplink duty cycle ...  Fig. 4 and ¶ [0111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou to include the features as taught by Tsai above in order to report distinctive sets of physical layer capabilities of the UE. (Tsai, ¶ [0004]).
Zhou-Tsai does not explicitly teach:
selecting, based on the set of indications of maximum UL duty cycles, a lowest maximum UL duty cycle as the maximum UL duty cycle for the connection.  
However, in the same field of endeavor, Su teaches:
selecting, based on the set of indications of maximum UL duty cycles, a lowest maximum UL duty cycle as the maximum UL duty cycle for the connection (Su: The wireless device may also indicate to the base station a minimum time period ... for a contiguous gap of ... UL scheduling, within the duty cycle period. Note that the smallest of ... the UL duty cycle period may be used for this purpose.  ¶ [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou-Tsai to include the features as taught by Su above in order to help allow the wireless device to obtain a long enough gap for baseband processor sleep. (Su, ¶ [0121]).

Regarding claim 6, Zhou-Tsai-Su discloses on the features with respect to claim 5 as outlined above.
Su further teaches:
wherein identifying the one or more candidate frequency bands includes identifying each UE-supported frequency band included in the set of requested frequency bands (Su: it may be possible for a wireless device to indicate a preferred BWP (or more generally a preferred BWP configuration) from a set of configured BWPs (or BWP configurations), for the DL or UL or both, per active component carrier (e.g., in case of carrier aggregation).  ¶ [0119]).
The rationale and motivation for adding this teaching of Su is the same as the rationale and motivation for Claim 5.  

Claims 7-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Su et.al. (US Patent Application Publication, 20190281504, hereinafter, “Su”).
Regarding claim 7, Zhou discloses on the features with respect to claim 3 as outlined above.
Zhou does not explicitly teach:
determining that the content of the request does not specify any requested frequency bands; 
determining a frequency band having a lowest maximum UL duty cycle among the set of frequency bands supported by the UE; and
selecting the duty cycle of the determined frequency band as the maximum UL duty cycle of the UE for the connection.  
However, in the same field of endeavor, Su teaches:
determining that the content of the request does not specify any requested frequency bands (Su: the base station may provide a triggering message to request a preferred bandwidth part configuration to the wireless device [base station does not specific a specific bandwidth part].  ¶ [0101]); 
determining a frequency band having a lowest maximum UL duty cycle among the set of frequency bands supported by the UE (Su: The wireless device may also indicate to the base station a minimum time period ... for a contiguous gap of ... UL scheduling, within the duty cycle period. Note that the smallest of ... the UL duty cycle period may be used for this purpose.  ¶ [0121]); and
selecting the duty cycle of the determined frequency band as the maximum UL duty cycle of the UE for the connection (Su: it may be possible for a wireless device to indicate a preferred BWP (or more generally a preferred BWP configuration) from a set of configured BWPs (or BWP configurations), for the DL or UL or both, per active component carrier (e.g., in case of carrier aggregation) ... the wireless device may also be able to indicate ... a maximum uplink duty cycle (e.g., if the component carrier supports uplink transmissions).  ¶ [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou to include the features as taught by Su above in order to help allow the wireless device to obtain a long enough gap for baseband processor sleep. (Su, ¶ [0121]).

Regarding claim 8, Zhou-Su discloses on the features with respect to claim 7 as outlined above.
Su further teaches:
wherein determining the frequency band having the lowest maximum UL duty cycle among the set of frequency bands supported by the UE includes accessing, by the processing hardware, a global parameter (Su: The duty cycle indication can be indicated by the wireless device as an index in a quantized set of duty cycle values (e.g., {0%, up to 20%, up to 40%, up to 60%, up to 100%}, as one possibility; any of various other sets are also possible). This set can be pre-configured [hence stored] by the base station (e.g., by the gNB).  ¶ [0119]) stored in a memory of the UE (Su: memory 306.  Fig. 3 and ¶ [0060]).
The rationale and motivation for adding this teaching of Su is the same as the rationale and motivation for Claim 7.  

Regarding claim 17, Zhou discloses on the features with respect to claim 1 as outlined above.
Zhou does not explicitly teach:
determining, by the processing hardware of the UE, an updated maximum UL duty cycle of the UE for the connection based on a change to a carrier configuration; and
providing, by the processing hardware of the UE to the base station, an indication of the updated maximum UL duty cycle.  
However, in the same field of endeavor, Su teaches:
determining, by the processing hardware of the UE, an updated maximum UL duty cycle of the UE for the connection based on a change to a carrier configuration (Su: it may be possible for a wireless device to indicate a preferred BWP (or more generally a preferred BWP configuration) from a set of configured BWPs (or BWP configurations), for the DL or UL or both, per active component carrier (e.g., in case of carrier aggregation) ... the wireless device may also be able to indicate ... a maximum uplink duty cycle (e.g., if the component carrier supports uplink transmissions).  ¶ [0119]); and
providing, by the processing hardware of the UE to the base station, an indication of the updated maximum UL duty cycle (Su: In addition to a duty cycle value, the wireless device may also indicate to the base station a duty cycle period ... over which the duty cycle is to be determined.  ¶ [0120]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou to include the features as taught by Su above in order to help allow the wireless device to obtain a long enough gap for baseband processor sleep. (Su, ¶ [0121]).

Regarding claim 18, Zhou-Su discloses on the features with respect to claim 17 as outlined above.
Su further teaches:
the change to the carrier configuration includes one of an addition or a removal of one or more carrier components (Su: The cellular base station is further configured to: receive a request for a specified communication duty cycle and a specified communication duty cycle period from the wireless device for each active component carrier configured [i.e., addition] for the wireless device by the cellular base station.  ¶ [0173]); and
determining the updated maximum UL duty cycle for the connection includes determining the updated maximum UL duty cycle for the connection based on at least one of: a total number of carrier components of the changed carrier configuration (Su: For each active carrier, the wireless device may also be able to indicate a maximum downlink duty cycle, and a maximum uplink duty cycle (e.g., if the component carrier supports uplink transmissions).  ¶ [0119]).
The rationale and motivation for adding this teaching of Su is the same as the rationale and motivation for Claim 17.  

Regarding claim 19, Zhou-Su discloses on the features with respect to claim 17 as outlined above.
Zhou further teaches:
wherein the request for the capabilities of the UE is a first request for UE capabilities (Zhou: ... in response to receiving from the base station RRC messages for capability enquiry (e.g., UECapabilityEnquiry IE).  Figs. 32, 33 and ¶ [0314]).
Su further teaches:
transmitting, by the processing hardware of the UE to the base station, an indication that the capabilities of the UE have been updated (Su: In addition to a duty cycle value, the wireless device may also indicate to the base station a duty cycle period ... over which the duty cycle is to be determined.  ¶ [0120]); 
receiving, by the processing hardware from the base station, a second request for UE capabilities in response to the indication that the capabilities of the UE have been updated (Su: the base station may provide a triggering message to request a preferred bandwidth part configuration to the wireless device.  ¶ [0101]); and
providing, by the processing hardware to the base station, the indication of the updated maximum UL duty cycle in response to the second request for UE capabilities (Su: the wireless device may transmit an indication of the preferred bandwidth part configuration to the base station.  ¶ [0107]).
The rationale and motivation for adding this teaching of Su is the same as the rationale and motivation for Claim 17.  

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Youtz et.al. (US Patent Application Publication, 20210167937, hereinafter, “Youtz”).
Regarding claim 9, Zhou discloses on the features with respect to claim 1 as outlined above.
Zhou does not explicitly teach:
wherein the maximum UL duty cycle of the UE for the connection is less than a UL duty cycle of the UE corresponding to a maximum transmission power level (MTPL) of the UE.  
However, in the same field of endeavor, Youtz teaches:
wherein the maximum UL duty cycle of the UE for the connection is less than a UL duty cycle of the UE corresponding to a maximum transmission power level (MTPL) of the UE (Youtz: UE device 102 may manage its duty cycle DC [i.e., maximum UL duty cycle] based on its maximum allowable uplink duty cycle DMAX [i.e., a UL duty cycle corresponding to a maximum transmission power level] and ... the maximum allowable time-average transmission power PMAX [i.e., maximum transmission power level].  More precisely, when UE device 102 determines that DN is greater than DMAX, UE device 102 may manage its TDD uplink duty cycle ... by: (1) reprioritizing and throttling uplink data such that its actual uplink duty cycle DC does not exceed DMAX.  ¶ [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou to include the features as taught by Youtz above in order for the UE device to avoid transmitting with more power than that permitted. (Youtz, ¶ [0026]).

Regarding claim 11, Zhou discloses on the features with respect to claim 1 as outlined above.
Zhou does not explicitly teach:
further comprising storing, in a memory of the UE, power data indicative of a respective maximum transmission power level (MTPL) for each frequency band supported by the UE; and
wherein determining the maximum UL duty cycle of the UE for the connection is further based on the power data.  
However, in the same field of endeavor, Youtz teaches:
further comprising storing, in a memory of the UE, power data indicative of a respective maximum transmission power level (MTPL) for each frequency band supported by the UE (Youtz: a UE device may be configured to manage its TDD uplink duty cycle in multiple ways ... when a network conveys information that relates to a network-permitted uplink duty cycle DN, the UE device may limit its transmission based on the following parameters: the UE device's internal [i.e., stored] maximum allowable uplink duty cycle (DMAX); and/or its maximum allowable time-average transmission power (PMAX). These parameters may have been set  [i.e., stored] based on power ratings of the UE device and/or regulations on emissions and RF exposure for particular bands [frequency bands].  ¶ [0026]); and
wherein determining the maximum UL duty cycle of the UE for the connection is further based on the power data (Youtz: a UE device may be configured to manage its TDD uplink duty cycle in multiple ways... the UE device may limit its transmission based on the following parameters: the UE device's internal maximum allowable uplink duty cycle (DMAX); and/or its maximum allowable time-average transmission power (PMAX)..  ¶ [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou to include the features as taught by Youtz above in order for the UE device to avoid transmitting with more power than that permitted. (Youtz, ¶ [0026]).

Regarding claim 12, Zhou-Youtz discloses on the features with respect to claim 11 as outlined above.
Youtz further teaches:
wherein storing the power data indicative of the MTPLs for the UE-supported frequency bands includes storing an indication of a respective MTPL for each jurisdiction in a plurality of jurisdictions for which the UE is configured (Youtz: These parameters may have been set based on power ratings of the UE device and ... regulations [i.e., regulations imply various respective jurisdictions] on emissions and RF exposure for particular bands.  ¶ [0026]).
The rationale and motivation for adding this teaching of Youtz is the same as the rationale and motivation for Claim 11.  

Regarding claim 13, Zhou-Youtz discloses on the features with respect to claim 11 as outlined above.
Youtz further teaches:
wherein storing the power data indicative of the MTPLs for the UE-supported frequency bands includes storing an indication of a respective MTPL for each power class supported by the UE (Youtz: These parameters may have been set based on power ratings of the UE device and ... regulations on emissions and RF exposure for particular bands.  ¶ [0026]).
The rationale and motivation for adding this teaching of Youtz is the same as the rationale and motivation for Claim 11.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou-Youtz in view of Yao et.al. (US Patent Application Publication, 20220116891, hereinafter, “Yao”).
Regarding claim 10, Zhou-Youtz discloses on the features with respect to claim 9 as outlined above.
Zhou-Youtz does not explicitly teach:
wherein the UL duty cycle of the UE corresponding to the MTPL of the UE corresponds to a lowest power class supported by the UE and a configuration of the UE that has a maximum available UL duty cycle.  
However, in the same field of endeavor, Yao teaches:
wherein the UL duty cycle of the UE corresponding to the MTPL of the UE corresponds to a lowest power class supported by the UE and a configuration of the UE that has a maximum available UL duty cycle (Yao: the maximum transmit power class is lowered by one or more classes to find the lowest maximum transmit power class that enables the power to be not limited. After the maximum transmit power class is lowered, the corresponding uplink duty cycle is used.  ¶ [0281]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou to include the features as taught by Yao above in order to relax the uplink duty cycle. (Yao, ¶ [0283]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Nolan et.al. (US Patent Application Publication, 20170094475, hereinafter, “Nolan”).
Regarding claim 14, Zhou discloses on the features with respect to claim 1 as outlined above.
Zhou does not explicitly teach:
wherein determining the maximum UL duty cycle for the connection is further based on a number of operational UL transceivers of the UE.  
However, in the same field of endeavor, Nolan teaches:
wherein determining the maximum UL duty cycle for the connection is further based on a number of operational UL transceivers of the UE (Nolan: Transceiver selection logic 230 may be configured to determine whether each of the at least one transceiver 222A and/or 222B complies with transceiver regulations associated with a location of device 200 ... whether the transceiver(s) 222A and/or 222B are compliant may be determined if a change in transceiver operating parameters has been detected ... [and per ¶ [0025]:  allowable operating parameters may include, but are not limited to, allowable transmitter power level, duty cycle, ...].  Fig. 2 and ¶ [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou to include the features as taught by Nolan above in order to select the transceiver that complies with transceiver regulations associated with a location of a device. (Nolan, ¶ [0010]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou-Youtz in view of Su et.al. (US Patent Application Publication, 20190281504, hereinafter, “Su”).
Regarding claim 15, Zhou-Youtz discloses on the features with respect to claim 11 as outlined above.
Zhou-Youtz does not explicitly teach:
the UE includes only a single operational UL transceiver, and
determining the maximum UL duty cycle for the connection based on the power data comprises selecting a lowest maximum UL duty cycle among respective maximum UL duty cycles of a candidate set of UE-supported frequency bands to which the power data corresponds.  
However, in the same field of endeavor, Su teaches:
the UE includes only a single operational UL transceiver (Su: radio 330.  Fig. 3 and ¶ [0600]), and
determining the maximum UL duty cycle for the connection based on the power data comprises selecting a lowest maximum UL duty cycle among respective maximum UL duty cycles of a candidate set of UE-supported frequency bands to which the power data corresponds (Su: The wireless device may also indicate to the base station a minimum time period ... for a contiguous gap of ... UL scheduling, within the duty cycle period. Note that the smallest of ... the UL duty cycle period may be used for this purpose.  ¶ [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou-Youtz to include the features as taught by Su above in order to help allow the wireless device to obtain a long enough gap for baseband processor sleep. (Su, ¶ [0121]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou-Youtz in view of Su et.al. (US Patent Application Publication, 20190281504, hereinafter, “Su”), further in view of Nolan et.al. (US Patent Application Publication, 20170094475, hereinafter, “Nolan”).
Regarding claim 16, Zhou-Youtz discloses on the features with respect to claim 11 as outlined above.
Zhou-Youtz does not explicitly teach:
the UE includes multiple operational UL transceivers; and
determining the maximum UL duty cycle of the UE for the connection based on the power data includes: 
selecting a lowest maximum UL duty cycle among respective maximum UL duty cycles of a candidate set of UE-supported frequency bands to which the power data corresponds; and
decreasing the selected lowest maximum UL duty cycle based on at least one of: a total number of the multiple operational UL transceivers or respective bandwidths associated with the multiple operational UL transceivers to determine the maximum UL duty cycle of the UE for the connection.  
However, in the same field of endeavor, Su teaches:
selecting a lowest maximum UL duty cycle among respective maximum UL duty cycles of a candidate set of UE-supported frequency bands to which the power data corresponds (Su: The wireless device may also indicate to the base station a minimum time period ... for a contiguous gap of ... UL scheduling, within the duty cycle period. Note that the smallest of ... the UL duty cycle period may be used for this purpose.  ¶ [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou-Youtz to include the features as taught by Su above in order to help allow the wireless device to obtain a long enough gap for baseband processor sleep. (Su, ¶ [0121]).
Zhou-Youtz-Su does not explicitly teach:
the UE includes multiple operational UL transceivers; and
determining the maximum UL duty cycle of the UE for the connection based on the power data includes: 
decreasing the selected lowest maximum UL duty cycle based on at least one of: a total number of the multiple operational UL transceivers or respective bandwidths associated with the multiple operational UL transceivers to determine the maximum UL duty cycle of the UE for the connection.  
However, in the same field of endeavor, Nolan teaches:
the UE includes multiple operational UL transceivers (Nolan: Transceiver selection logic 230 may be configured to determine whether each of the at least one transceiver 222A and/or 222B complies with transceiver regulations ...  Fig. 2 and ¶ [0048]); and
determining the maximum UL duty cycle of the UE for the connection based on the power data includes: 
selecting a lowest maximum UL duty cycle among respective maximum UL duty cycles of a candidate set of UE-supported frequency bands to which the power data corresponds (Su: The wireless device may also indicate to the base station a minimum time period ... for a contiguous gap of ... UL scheduling, within the duty cycle period. Note that the smallest of ... the UL duty cycle period may be used for this purpose.  ¶ [0121]); and
decreasing the selected lowest maximum UL duty cycle based on at least one of: a total number of the multiple operational UL transceivers (Nolan: Operation 452 includes disabling [i.e., decreasing] noncompliant transceiver(s)..  Figs. 2, 4 and ¶ [0064]) to determine the maximum UL duty cycle of the UE for the connection (Nolan: A maximum duty cycle may be configured at operation 458.  Figs. 2, 4 and ¶ [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou-Youtz-Su to include the features as taught by Zhou-Su above in order to select the transceiver that complies with transceiver regulations associated with a location of a device. (Nolan, ¶ [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416


/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416